 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10
        EUGENE C. BROWN,                                               Case No. 1:19-cv-00352-DAD-EPG (PC)
11
        Plaintiff,                                                     ORDER RESERVING RULING ON AND
12                                                                     DIRECTING RESPONSE TO
        v.                                                             PLAINTIFF’S MOTION FOR A
13                                                                     PRELIMINARY INJUNCTION
        C. CHOTHIA, et al.,
14                                                                     (ECF No. 25)
        Defendants.
15                                                                     RESPONSE TO BE FILED WITHIN 14
                                                                       DAYS
16             Plaintiff, Eugene C. Brown, is a state prisoner proceeding pro se and in forma pauperis
17 in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff alleges that Defendants C.

18 Chothia, A. Shaw, L, Kempe, C. Jukes, M. Gilmore, J. Walker, M. Crutchfield, K.Z. Allen, D.

19 Artis, and C. Patillo acted with deliberate indifference to serious risk of harm to Plaintiff in
20 violation of the Eighth Amendment, and that Defendants C. Jukes, M. Londono, and M.

21 Crutchfield retaliated against Plaintiff in violation of the First Amendment.

22             Plaintiff has filed a motion requesting a preliminary injunction1 enjoining Defendants
23 and others acting in concert with them from performing a forklift tank exchange on the

24 CALPIA factory floor in the presence of Plaintiff and the approximately 120 other inmate

25 employees who work on the floor (ECF No. 25.) Plaintiff declares that this conduct, which is

26
               1
                   See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 374, 172 L. Ed. 2d 249 (2008)
27 (providing that preliminary injunction will issue when the movant establishes that “he is likely to succeed on the
      merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities
28 tips in his favor, and that an injunction is in the public interest”).


                                                                 1
 1 the same conduct that underlies his complaint, has continued, with the most recent incident

 2 occurring on October 3, 2019, when Defendant C. Chothia exchanged the forklift tank on the

 3 main sewing factory floor, allowing the contents of the tank to leak inside the shop where

 4 Plaintiff and other inmate employees were at work sewing. Plaintiff contends that this conduct

 5 puts Plaintiff’s health and safety in jeopardy through exposure to fumes from the tank and the

 6 danger of an explosion.

 7          The Court directs Defendants to file a response to the motion within 14 days. Upon

 8 consideration of the response, the undersigned will issue Findings and Recommendations to the

 9 assigned District Judge.

10
     IT IS SO ORDERED.
11

12     Dated:    October 15, 2019                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
